Citation Nr: 1548805	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $12,845.07.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to March 1988.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision from the Department of Veterans Affairs (VA) RO in Milwaukee, Wisconsin.  The Committee on Waivers and Compromises (Committee) denied waiver of recovery of overpayment of benefits in the calculated amount of $12,845.07.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The appellant's overpayment was due to her receiving an apportionment after the Veteran was released from incarceration in November 2009 and until the originating agency discontinued payments to the appellant in May 2010.

The Veteran died in May 2013.  In the most recent financial statement of record, dated April 2011, the appellant indicated that her only income was from the Veteran's disability payments.  As the record indicates that the appellant's financial situation has substantially changed since the April 2011 financial statement; updated information must be requested from the appellant prior to appellate adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Request an updated financial statement from the appellant.

2.  After completing any additional development deemed necessary, readjudicate the issue on appeal.  If the determination remains adverse to the appellant, she should be furnished a Supplemental Statement of the Case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






Department of Veterans Affairs


